i          i      i                                                                 i    i     i




                                 MEMORANDUM OPINION

                                         No. 04-07-00764-CR

                                             Roy VILLEGAS,
                                                Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2006-CR-7197
                          Honorable Catherine Torres-Stahl, Judge Presiding

Opinion by:       Catherine Stone, Justice

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: September 10, 2008

AFFIRMED

           A jury found Roy Villegas guilty of possession of a controlled substance, heroin, in an

amount of at least one gram but less than four grams. The trial court sentenced Villegas as a

habitual offender to fifty years of confinement in the Texas Department of Criminal Justice,

Institutional Division. We affirm.
                                                                                      04-07-00764-CR

       Villegas’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record and demonstrating that there are no arguable grounds to be advanced.

Counsel concludes that the appeal is without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967).

       A copy of counsel’s brief was delivered to Villegas, who was advised of his right to examine

the record and to file a pro se brief. No pro se brief has been filed. After reviewing the record, we

agree that the appeal is frivolous and without merit. The judgment of the trial court is therefore

affirmed. Furthermore, we grant counsel’s motion to withdraw. Nichols v. State, 954 S.W.2d 83,

86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.

App.—San Antonio 1996, no pet.).



                                                       Catherine Stone, Justice

DO NOT PUBLISH




                                                 -2-